 In the Matterof CURT TEICH&COMPANY, INC.,andAMALGAMATED,LITHOGRAPHERSof AMERICA, LOCAL No. 4, A. F. L.In the Matter of CURT TEICH & COMPANY, INC.andBOOKBINDERS &..PAPER CUTTERS' UNION,O. 8, A. F. L.Cases Nos. 13-R-f901 and 13-R-2,935, respectively.-Decided August8, 1P4511Messrs. Otto A. JaburekandCurt Teich, Jr.,both of Chicago,Ilk,.for the Company.Mr. George A. Canary,of Chicago, Ill., for the Amalgamated..Mr. Joseph, L. Bryan,of Chicago, Ill., for the Bookbinders.Mr. Bruce C. Heath,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petitions duly filed by Amalgamated Lithographers of Amer-ica, Local No. 4, A. F. L., herein called Amalgamated, and Bookbinders,& Paper Cutters' Union, No. 8, A. F. L., herein called the Bookbinders,,alleging that a question affecting commerce-had arisen concerning therepresentation of employees of Curt'Teich & Company, Inc., of Chi-cago, Illinois, herein called the Company, the National Labor Rela-tions Board provided for an appropriate consolidated hearing upondue notice before Gustaf B. Erickson, Trial Examiner. Said hearingwas held at Chicago, Illinois, on May 18, 1945.The Company, theAmalgamated, and the Bookbinders appeared and participated.Allparties were afforded full opportunity to be heard, to examine and.cross-examine witnesses, and to 'introduce evidence bearing on theissues.The Trial Examiner's rulings made at the hearing are free-from prejudicial error and are hereby affirmed.All parties wereafforded an opportunity to file briefs with the Board.'Upon the entire record in the case, the-Board makes the following :63 N. L.It.B., No. 25.177 178DECISIONS OF NATIONAL LABOR RELATIONS BOARDFINDINGS OT FACTI.THE BUSINESS OF THE COMPANYCurt Teich & Company, Inc., is an Illinois corporation engaged inlithographic printing in Chicago, Illinois.The chief articles pro-duced are pictorial folders, post cards, and semi-multicolor work.The principal raw material used by the Company during 1944 waspaper, of which approximately 90 percent, valued in excess of $100,000,was shipped from points outside the State of Illinois. Sales duringthe same period amounted to over $100,000, of which 90 percent wasshipped to points outside the State.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II. THE ORGANIZATIONS INVOLVEDThe Amalgamated Lithographers of America, Local No. 4, affiliatedwith American Federation of Labor, is a labor organization admittingto membership employees of the Company.Bookbinders & Paper Cutters' Union, Local No. 8, affiliated withAmerican Federation of Labor. is a labor organization admitting tomembership employees of the Company.III.THE QUESTION CONCERNINGREPRESENTATIONOn or about February 13, 1945, the Amalgamated wrote the Com-pany a letter stating that a majority of its employees had designatedthe Amalgamated as their exclusive bargaining agent and requesteda conference "for the purpose of collective bargaining." The Companyreplied by letter dated February 22, 1945, that it had no knowledge'of the claims made by the Amalgamated, and that the Company musttherefore refuse to enter into a bargaining conference.On March 14,1945, the officials of the Bookbinders and the Companyheld a conference'in the Board's Chicago office, but the Company re-fused to recognize the Bookbinders as the exclusive bargaining agentof certain of its employees.The Amalgamated filed its petition onFebruary 23, 1945; the Bookbinders, on March 9, 1945.A statement of a Field Examiner, introduced into evidence at thehearing, indicates that the Amalgamated and the Bookbinders eachrepresents substantial numbers of employees in the units hereinafterfound appropriate.''The Field Examiner reported that the Amalgamated submitted 18 application formembership cards , that the names of 18 persons appearing on the cards were listed on theCompany's pay roll of April 24, 1945, which contained the names of 52 employees in theappropriate unit ; and that the cards were dated 1 in January and the balance in Febru-ary 1945.The Bookbinders submitted five application for membership cards, five of which borethe names of persons appearing on the cards contained in the aforesaid pay roll, whichcontained the names of seven employees in the appropriate unit.The cards were datedone inFebruary 1945, and the balance undated. CURT TEICH & COMPANY, INC.179We find that questions affecting commerce have arisen concerningthe representation of employees of the Company,within the meaningof Section 9 (c) and Section 2 (6) and(7) of the Act.IV. THE APPROPRIATE UNITSThe Amalgamated seeks a unit of all production employees of theCompany, including employees of the art department, offset laborers,and foremen, but excluding office clerical and supervisory employees.The Bookbinders asks for a unit composed of all male 2 skilled binderyemployees of the Company, including foremen, but excluding officeclerical and supervisory employees.The Company does not generallydispute the appropriateness of these units but takes the position thatcertain classifications of employees sought by the Amalgamated andthe Bookbinders are not properly within the units petitioned for andshould, therefore, be excluded.The disputed categories will be sep-arately treated below.Art department-employees.In its art department the Company em-ploys 4 mechanical retouchers, 6 fake fill-in artists, 2 hand coloristsand fake fill-in artists,, and 16 learners.The Company contends thatthese art department employees are not a part of the lithographicprocess and, therefore, do not belong within a unit of lithographicproduction employees.The Amalgamated claims that these employeesare an essential part of the lithographic production process and shouldbe included within the unit.' The evidence discloses that 90 percent ofthe Company's business is the production of lithographed post cards.The Company usually receives from its customers an order to producefrom an ordinary black and white photograph, a lithographed coloredpost card. In the production of the lithographed card from the photo-graph, if it should be necessary to block out objectionable figures inthe picture, such work is performed by the mechanical retouchers whoare also known in the trade as photo retouchers. It is also indicatedthat, except in rare instances, the colors to be used in the finished cardare determined by the hand colorist who is also an artist.The usualprocedure is to send the black and white photograph to the cameradepartment where photographers make impressions, the number ofimpressions being determined by the number of different colors to beused in lithographing the finished card.The impressions are thensent to the fake fill-in artists and learners who block the previouslydetermined colors on the impressions.After these operations havebeen performed, the impressions are returned to the photographerswho make a half-tone negative. From the negative the camera depart-ment makes a positive print, and from thereon the lithographic process is continued, which includes the making of plates, the application2Matter of Lloyd Hollister, Inc.,55 N. L R. B. 32.662514-46-vol 63-13 180DECISIONS OF NATIONAL LABOR RELATIONS BOARDof chemicals and water, and the operation of the press. It is clearfrom the above that the work performed by the art department `em-ployees, i. e., preparation of copy, is all a part of a continuous opera-tion necessary to the ultimate production of the lithographed postcards:We are of the opinion therefore that the Company's art de-partment employees are properly a part of the production, unit soughtby the Amalgamated.Offset laborers:The Company employs several persons whom itclassifies as offset laborers. It is their duty to load and unload paperstock which is received by the Company and to keep the feeders sup-plied with paper.The Company contends that because of the generalnature of their work that they are not an essential part of the litho-graphic process and should not be included in a unit of lithographicproduction employees.The Amalgamated would include them. Sincethe offset laborers perform duties which are an integral part of theproduction process, we shall include them within the production unit.,Banding Machine, Stripling Machine, and Deckle-edge MachineOperators:In the bindery department the Company employs personswho .operate banding, stripling, and deckle-edge machines.The Com-pany contends that these employees should not be included in a unitof bindery department employees, since they operate special machineswhich generally are not considered to be a part of the normal bindingoperations, and which are located in the bindery department merelyas a matter of convenience.The banding machine places a paper-tapeband around a bunch of 50 or 100 post cards. The other machinesstriple and deckle-edge cards.The evidence discloses that the opera-tions in the bindery are continuous' and that the foregoing occupationalcategories are customarily within the jurisdiction of the Bookbinders.We shall therefore include these machine operators in the unit ofbindery employees.Upon the basis of the entire record, we find the following unitsappropriate for the purposes 'of collective bargaining within themeaning of Section 9 (b) of the Act.(1)All production employees of the Company, including employeesof the art department, offset laborers, foremen,8 but excluding binderydepartment employees, office clerical employees, and maintenance em-ployees;4(2)All male bindery employees of the Company's bindery depart-ment, including banding, stripling, and deckle-edge machine operatorsand foremen,5 but excluding the superintendent and all supervisoryemployees above the rank of foreman.8 In the printing trades the Board customarily sanctions the historical inclusion of super-visory employees within units compilsed of ordinary production employees.SeeMatter ofW. F. Hall PrintingCo., 51 N. L. R B. 640, and subsequent cases4 SeeMatter of Providence Lithograph Company;62 N. L. R. B. 1389.3See footnote 4,supra. CURT TEICH & COMPANY, INC.181V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate units who were employed during the pay-roll period immediately preceding the date of the Direction of Elec-tions herein, subject to the limitations and additions set forth in theDirection.The Company employs several part-time employees and trainees.They work regularly for the Company approximately 30 hours perweek; they are paid the same wage rate as full-time employees andhave similar duties and conditions of employment. Since they areregular part-time employees, we shall permit them to participate inthe election.DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National LaborRelationsAct, and pursuant to Article III, Section 9, of National Labor Re-lations Board Rules and Regulations-Series 3, asamended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Curt Teich & Com-pany, Inc., of Chicago, Illinois, an election by secret ballot shall be con-ducted as early as possible, but not later than thirty (30) days fromthe date of this Direction, under the direction and supervision of theRegional Director for the Thirteenth Region, acting in this matteras agent for the National Labor Relations Board, and subject to ArticleIII, Sections 10 and 11, of said Rules and Regulations,among the em-ployees in the units found appropriate in Section IV, above, who wereemployed during the pay-roll period immediately preceding the dateof this Direction, including employees who did not work during saidpay-roll period because they were ill or on vacation or temporarily laidoff, andincluding employees in the armed forces of the United Stateswho present themselves in person at the polls, but excluding those em-ployees who have since quit or been dischargedfor cause, to determine :(1)Whether or not the employees in the lithographic productionunit desire to be represented by Amalgamated Lithographers ofAmerica, Local No. 4, affiliated with the American Federation of Labor,for the purposes of collective bargaining.(2)Whether or not the male employees in the bindery unit desireto be represented by the Bookbinders & Paper Cutters' Union, No. 8,affiliated with the American Federation of Labor, for the purposes ofcollective bargaining.MR. GERARD D. REILLY took no part in the consideration of theabove Decision and Direction of Election.